NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12190

            KYL V. MYRICK   vs.   SUPERIOR COURT DEPARTMENT.1


                            April 18, 2018.


Mandamus. Practice, Civil, Action in nature of mandamus.
     Supreme Judicial Court, Superintendence of inferior courts.


     Kyl V. Myrick appeals from a judgment of a single justice
of this court denying his petition for relief in the nature of
mandamus. Myrick's petition sought the reversal of a Superior
Court judgment dismissing a civil complaint that he had filed in
that court. That complaint concerned the denial of his
applications for criminal complaints in the Boston Municipal
Court Department. In his petition to the single justice, Myrick
also challenged the Superior Court judge's declining to recuse
himself from the matter. The single justice correctly denied
both the petition and Myrick's subsequent request for
reconsideration.

     "It would be hard to find any principle more fully
established in our practice than the principle that neither
mandamus nor certiorari is to be used as a substitute for
ordinary appellate procedure or used at any time when there is
another adequate remedy." Rines v. Justices of the Superior
Court, 330 Mass. 368, 371 (1953). See, e.g., Ardon v. Committee
for Pub. Counsel Servs., 464 Mass. 1001 (2012). There was, as
the single justice recognized, a plainly adequate alternative
remedy for Myrick to pursue after his complaint in the Superior
Court was dismissed, namely, an appeal to the Appeals Court from
the judgment of the Superior Court dismissing the complaint.

    1  The real party in interest, the defendant named in the
complaint filed in the Superior Court Department, was not made a
party to these proceedings.
                                                              2


See Mass. R. A. P. 4 (a), as amended, 464 Mass. 1601 (2013). As
for Myrick's claim that the Superior Court judge should have
recused himself, that claim also could have been raised on
appeal to the Appeals Court. See Bloise v. Bloise, 437 Mass.
1010, 1010 (2002), citing Doten v. Plymouth Div. of the Probate
& Family Court Dep't, 395 Mass. 1001, 1001 (1985). See also
Ewing v. Commonwealth, 451 Mass. 1005, 1006 (2008).

                                   Judgment affirmed.


     Kyl V. Myrick, pro se.
     Eric A. Haskell, Assistant Attorney General, for the
defendant.